Name: Commission Regulation (EC) No 2763/94 of 14 November 1994 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  economic geography
 Date Published: nan

 No L 294/6 Official Journal of the European Communities 15. 11 . 94 COMMISSION REGULATION (EC) No 2763/94 of 14 November 1994 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States THE COMMISSION OF THE EUROPEAN COMMUNITIES,  1 500 tonnes of fresh strawberries falling within CN code ex 0810 10 90, for the period 1 November to 28 February ; Whereas it is in particular necessary to ensure that all Community importers enjoy equal and uninterrupted access to the abovementioned quotas and that the rates laid down for those quotas should apply consistently to all imports of the products concerned into all Member States until the quotas have been used up, and this during the period of validity of Regulation (EEC) No 715/90 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or to overseas countries and territories (OCTJC), extended by Regulation (EEC) No 444/92 (2), and in parti ­ cular Article 27 thereof, Whereas Articles 16 of Regulation (EEC) No 715/90 provide for the opening by the Community of quotas for imports of the following :  2 000 tonnes of tomatoes, other than cherry tomatoes falling within CN code ex 0702 00 10, for the period 15 November to 30 April,  2 000 tonnes of cherry tomatoes, falling within CN code ex 0702 00 10, for the period 15 November to 30 April,  200 tonnes of fresh figs falling within CN code ex 0804 20 10, for the period 1 November to 30 April, HAS ADOPTED THIS REGULATION : Article 1 The customs duties applicable to imports into the Community of the following products originating in the African, Caribbean and Pacific States shall be suspended at the levels indicated and within the limits of the Community tariff quotas as shown below : Order No CN code 0 Description Amount of quota (tonnes) Quota duty (%) 09.1601 ex 0702 00 10 Tomatoes, fresh or chilled, from 15 2 000 4,4 November of one year until 30 April of the min. 0,8 ECU/100 kg/net following year 09.1613 ex 0702 00 10 Cherry tomatoes, fresh or chilled from 15 2 000 0 November of one year until 30 April of the following year 09.1608 ex 0804 20 10 Fresh figues, from 1 November of one year 200 0 until 30 April of the following year 09.1603 ex 0810 10 90 Fresh strawberries, from 1 November of one 1 500 0 year until 28 February of the following year (*) Taric codes appear in the Annex. (') OJ No L 84, 30 . 3 . 1990, p. 85. (2) OJ No L 52, 27. 2. 1992, p. 7. 15. 11 . 94 Official Journal of the European Communities No L 294/7 Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer preserves an entry for release for free circulation in a Member State in respect of a product covered by this Regulation, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to requirements from the quota. Requests for drawings, indicating the data on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation to the extent that the available balance so permits. If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota as soon as possible. If the quantities requested are greater than the available balance of the quota, the balance shall be allocated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the quotas so permits. Article 5 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 1 November 1994 and during the entire period of validity of Regulation (EEC) No 715/90. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1994. For the Commission Christiane SCRIVENER Member of the Commission No L 294/8 Official Journal of the European Communities 15. 11 . 94 ANNEX Taric codes 0) Order No CN code Taric code 09.1601 ex 0702 00 10 0702 00 10*29 0702 00 10*39 0702 00 10*49 0702 00 10*58 0702 00 10*79 0702 00 10*84 09.1613 ex 0702 00 10 0702 00 10*21 0702 00 10*31 0702 00 10*41 0702 00 10*55 0702 00 10*71 0702 00 10*81 09.1608 ex 0804 20 10 0804 20 10*10 0804 20 10*40 09.1603 ex 0810 10 90 0810 10 90*32 0810 10 90*33 0810 10 90*36 0810 10 90*39 (') The Taric codes shown are those applicable on the date of entry into force of the present Regulation.